DOYLE, Judge,
dissenting.
I respectfully dissent and would affirm the judgment of the trial court.
The United States Supreme Court in Powell v. McCormack, 395 U.S. 486, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969), held that the exclusion of Representative Adam Clayton Powell from the House of Representatives by a House Resolution did not present a political question, and was thus justiciable, on the basis that the qualifications of members of Congress were specific and stated clearly in the United States Constitution (age, citizen*174ship and residency), although the High Court was careful to distinguish those situations wherein Congress could expel or punish a member of Congress under Article I, Section 5 of the U.S. Constitution1 once seated. Nevertheless, the issue presented regarding Powell’s exclusion from Congress was judicially determined without offending the separation of powers doctrine.
Similarly, in Sweeney v. Tucker, 473 Pa. 493, 375 A.2d 698 (1977), the Pennsylvania Supreme Court held that the Pennsylvania Constitution does not bar judicial review of legislative action expelling a member from Pennsylvania’s General Assembly. Our Supreme Court adjudicated the issue of Representative Sweeney’s federal constitutional right of due process after having been convicted in a federal court of three counts of mail fraud, and, citing Marbury v. Madison, 5 U.S. (1 Crunch) 137, 2 L.Ed. 60 (1803), followed the principle that ordinarily, the exercise of the judiciary’s power to review the constitutionality of legislative action does not offend the principle of the separation of powers.
I would conclude therefore, under the logic of Powell and Sweeney, that the standards enunciated by the U.S. Supreme Court in Baker v. Carr, 369 U.S. 186, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962) (majority op. at 172), which both the Supreme Court of the United States and the Supreme Court of Pennsylvania used as their judicial polestar, could be followed and applied by this Court in adjudicating the issue presented by Councilwoman Blackwell; that is, that her rights as a member of Philadelphia City Council have been violated by depriving her of her exclusive authority to select the individuals who will serve on her personal staff.
I further note that this Court in Morris v. Goode, 107 Pa. Commonwealth Ct. 529, 529 A.2d 50 (1987), allowed a suit to proceed where Philadelphia council members Beloff, Krawjewski, Rafferty, Hughes and O’Neill challenged the adoption of a City Council Resolution because a councilmanic quorum was not present. We held that if “council rules provide no way by which a member can challenge action taken without a quorum in his absence, then a court challenge to the validity of the council resolution must be available as a remedy.”2
I would distinguish Dintzis v. Hayden, 146 Pa.Commonwealth Ct. 618, 606 A.2d 660 (1992), on which the majority relies to reach an opposite result, first on the facts since the challenge to the internal rules of the Pennsylvania House of Representatives was presented by a citizens’ group opposed to higher taxes who were challenging the internal procedures of the House by which a piece of legislation was finally adopted and became law. Only the plaintiffs’ collective rights as taxpayers in the Commonwealth, important as those may be, were at issue in Dintzis and no individual rights under an organic document of government was at stake as in the case here.
Second, regarding the principle of the non-justiciability of a political question in the case presented, although the underlying reasons which prompted the dispute most assuredly were political, the issue presented to the court in this instance, is clearly justiciable. In my view, this case, (a) does not involve a textually demonstrable “constitutional” commitment of the issue to City Council, a coordinate political department, (b) nor is there a lack of a judicially discoverable and manageable standard, (c) nor does it involve a policy determination clearly for nonjudicial discretion, (d) nor does it concern the impossibility of a judicial resolution which would show disrespect for City Council, (e) nor does it suggest an unquestioning adherence to a political decision already made (although a decision has been made), and (f) the potentiality of embarrassment from multifarious pronouncements by various departments on one question is nonexistent. Therefore, under Baker v. Carr, I would judicially reach the *175issue presented and accordingly, would affirm the judgment of the trial court.
SMITH and NEWMAN, JJ., join in this dissenting opinion.

. The U.S. Constitution, Art. I, § 5, cl. 1, provides: "Each House shall be the Judge of the Elections, Returns and Qualifications of its own Members...."


. Although taxpayer-plaintiffs were dismissed from the suit for lack of standing, preliminary objections challenging the standing of council members were overruled.